The petitioner was suspended as an attorney at law and solicitor in chancery in the courts of this State. He now petitions for reinstatement. At the hearing the presiding Justice reported the evidence to this court for determination, “whether if the bar against the petitioner in the capacity of an attorney and counsellor at law were lifted it would probably be promotive of the right administration of justice.”
The Law Court of this State derives its powers from statute, and its jurisdiction is limited to the cases therein enumerated. Consideration upon report of this petition is not included.
Whether or not a disbarred attorney shall be reinstated rests in the sound discretion of the Justice hearing the petition. As no question of law arises in the case reserved for the determination of this court, the report must be dismissed and the case remanded to the court below for further proceedings. Report dismissed. Case remanded to the court below for further proceedings.